Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit
No. 15-1814

                            DENNIS OLISKY,

                       Plaintiff, Appellant,

                                    v.

 TOWN OF EAST LONGMEADOW; TOWN OF EAST LONGMEADOW DEPARTMENT OF
 PUBLIC WORKS; DOUGLAS MELLIS; TOWN OF EAST LONGMEADOW BOARD OF
SELECTMEN; NICHOLAS BREAULT; DAVID GROMASKI; JOHN COLLINS; JAMES
    DRISCOLL; TOWN OF EAST LONGMEADOW BOARD OF PUBLIC WORKS,

                      Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Mark G. Mastroianni, U.S. District Judge]



                                 Before

                  Lynch, Thompson, and Barron,
                         Circuit Judges.



     David E. Ashworth on brief for appellant.
     Patricia M. Rapinchuk, Jeffrey J. Trapani,                 and   Robinson
Donovan, P.C. on brief for appellees.


                        ___________________

                            May 12, 2016
                        ___________________
              THOMPSON, Circuit Judge.          Dennis Olisky asks us to

reverse the district judge's decisions to dismiss his federal

claims at the pleading stage (some with prejudice, some without),

relinquish supplemental jurisdiction over his state claims, and

deny his post-judgment motions.           The parties (we've listed the

defendants in our caption) know the facts.             So a simple summary of

the operative complaint's well-pleaded allegations — taken as

true, Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55

(1st Cir. 2012) — suffices for purposes of this not-for-publication

opinion.

              Back on June 1, 2011, when Olisky worked for the town's

department of public works ("DPW," from here on), the town lost

power because of a tornado.        The next day, a DPW supervisor told

a group of DPW workers (Olisky wasn't present) that DPW personnel

could   not    borrow   any   equipment    to   deal    with   the   tornado's

aftermath.       Later that afternoon, a different DPW supervisor

noticed that a generator was missing.           He called Olisky and asked

where the generator was. Olisky replied, "I don't know, you should

call Bill Ferraro."           Olisky, however, knew that Ferraro had

borrowed the generator to run a refrigerator.               Ferraro returned

the generator to the DPW campus that night.

              Talking to a DPW supervisor, Ferraro copped to taking

the generator.     And Ferraro made clear that Olisky had nothing to

                                   - 2 -
do with the generator's disappearance.               The DPW held a hearing on

the   generator      matter    and   asked    Olisky    to    submit    a   written

statement. Days later, the DPW superintendent sent Olisky a letter

notifying     him    of   an     upcoming    DPW     disciplinary      hearing    to

investigate his role in the generator incident.                        After that

hearing, and following negotiations between him and the defendants

— the defendants raised the specter of criminal liability, by the

way — Olisky resigned without admitting any wrongdoing.

             About    a   week    later,    Olisky    tried    to   withdraw     his

resignation.    And he filed a grievance through union counsel.                  But

the DPW superintendent denied the grievance, without a hearing,

citing how Olisky had (supposedly) lied to cover up the generator's

disappearance.

             In 2012 and 2013, Olisky tried to land a job as a police

officer with the town.           But he missed out both times because of

his supposed role in the generator incident.                 Olisky responded by

filing   a    charge      of     discrimination      with     the   Massachusetts

Commission Against Discrimination.            At some point he withdrew the

charge and sued the defendants in state court.

             Continuing to skip over events not relevant to our

decision, we note that the defendants then removed the case to

federal court and moved to dismiss the suit.                 See Fed. R. Civ. P.

12(b)(6).     Olisky moved to amend his complaint.                  And the judge

                                      - 3 -
granted his motion and gave the defendants 21 days to file a new

responsive pleading.

              Olisky's sprawling amended complaint — containing over

100 paragraphs, and 13 counts against 9 defendants — alleged a

variety of federal claims under 42 U.S.C. § 1983, including ones

premised on (purported) violations of the First, Fourth, Fifth,

Sixth,    and     Fourteenth         Amendments     to        the     United     States

Constitution,      as    well   as    infractions        of    the    Constitution's

Contract Clause.        His amended complaint also alleged a potpourri

of state claims, including, for example, wrongful termination,

breach of contract, defamation, and retaliation and refusal to

hire.

              The defendants once again moved to dismiss.                      And this

time    the   judge     obliged.      In   a    thoughtful      and    comprehensive

rescript, the judge jettisoned Olisky's federal claims, dismissing

all of them with prejudice — except for the First-Amendment claim

and the Fourteenth-Amendment-procedural-due-process claim (tied to

his    DPW-job    situation),      both    of    which     he       banished    without

prejudice.       The judge — in the same first-rate decision — then

disclaimed supplemental jurisdiction over the state claims.                       Later

(in an electronic order), the judge denied Olisky's post-judgment

"motion[] for [a] new trial, to alter and amend the judgment, and

for reconsideration of [the] judgment" — a motion Olisky had

                                       - 4 -
brought under   Rules 52(b), 59(a), 59(e), and 60(b) of the Federal

Rules of Civil Procedure.

           Olisky now appeals, throwing a laundry list of arguments

at us.   But having studied the matter carefully, we find no lawful

basis to reverse.    We can be brief, then — after all, as we have

said time and time again, when it comes to deciding appeals,

     starting from scratch and building a rationale from the
     ground up is sometimes an extravagant waste of judicial
     resources.   To minimize such idle exercises, we have
     noted that when a trial court accurately takes the
     measure of a case, persuasively explains its reasoning,
     and reaches a correct result, it serves no useful purpose
     for a reviewing court to write at length in placing its
     seal of approval on the decision below.

Moses v. Mele, 711 F.3d 213, 215-16 (1st Cir. 2013) (citing a raft

of cases); accord deBenedictis v. Brady–Zell (In re Brady–Zell),

756 F.3d 69, 71 (1st Cir. 2014) (emphasizing that there are

occasions when we should not "write at length merely to hear [our]

own words resonate").   Consistent with this sage prescription, we

affirm the judgment below essentially for the reasons given by the

judge, adding only a few quick comments on some of the points each

side raises.

           First.   Convinced that his complaint adequately alleged

a section-1983 claim for supervisory liability, Olisky insists

that the judge reversibly erred by seeing matters differently.   A

complaint asserting a supervisory-liability claim must plausibly

allege both "that one of the supervisor's subordinates abridged
                                - 5 -
the plaintiff's constitutional rights" and "that the supervisor's

action or inaction was affirmatively linked to that behavior in

the   sense     that     it   could   be   characterized      as   supervisory

encouragement, condonation or acquiescence or gross negligence

amounting      to     deliberate   indifference."          Guadalupe-Báez    v.

Pesquera, No. 14-2304, 2016 WL 1592690, at *3 (1st Cir. Apr. 20,

2016) (brackets and internal quotations marks omitted); accord

Saldivar v. Racine, No. 15-1448, 2016 WL 1169397, at *3 (1st Cir.

Mar. 25, 2016).         But because (as we've said) the judge correctly

concluded      that     Olisky's   constitutional-violation        allegations

failed   to    cross    the   plausibility    threshold,    any    supervisory-

liability theory is a no-go too.

              Second.    The judge said in a footnote that "insofar as

[Olisky] contests any previously-litigated aspect of the decision

of the Civil Service Commission, he is precluded from doing so."

Pouncing on that remark, Olisky "claims reversible error if and to

the extent" the judge dismissed "any claim" based on "collateral

estoppel."     (Emphasis ours.)       Olisky has not persuaded us that the

judge actually kicked out any claim on collateral-estoppel grounds

— which obviously makes this facet of his reversible-error theory

a nonstarter.

              Third. Olisky spends a lot of time and energy discussing

the merits of his state claims.         But the judge did not decide those

                                      - 6 -
claims on the merits — he simply declined to exercise supplemental

jurisdiction over them. So Olisky has no business making a merits-

based argument now.     Also, he never persuasively explains how the

judge's without-prejudice dismissal of the supplemental state

claims amounts to a reversible abuse of discretion, see Ramos–

Echevarría v. Pichis, Inc., 659 F.3d 182, 190–91 (1st Cir. 2011)

(discussing the standard of review) — and that means that this

issue is waived, see Rodríguez v. Municipality of San Juan, 659

F.3d 168, 175 (1st Cir. 2011).

             Fourth.    As for Olisky's suggestion that the judge

reversibly    erred    by   denying    his    post-judgment   motion,   that

suggestion fails for multiple reasons.            We mention only these:

Olisky never convincingly explains why he should get a "new trial"

when there was no trial to begin with — the judge dismissed the

suit at the pleading stage, remember.            Also, Olisky accuses the

judge of wrongly relying on documents attached to the defendants'

dismissal motion without converting the defendants' motion into

one for summary judgment — unhelpfully, he does not say (as best

we can tell) which documents the judge wrongly relied on.          Anyhow,

building on this premise, he intimates that to even the score, the

judge should have granted his post-judgment motion so that he could

"present evidence which is referenced in the complaint which

supports his claims."       Of course, a judge at the motion-to-dismiss

                                      - 7 -
stage can consider "implications from documents . . . fairly

incorporated into the complaint," as well as "facts susceptible to

judicial notice," plus "concessions in plaintiff's response to the

motion to dismiss."     Schatz, 669 F.3d at 55-56 (footnote and

internal quotation marks omitted).     But Olisky nowhere explains

how what the judge did here falls outside this long-settled rule.

On top of that, he never made this argument in his post-judgment

papers — so any argument along this line is waived.     See, e.g.,

Ouch v. Fed. Nat'l Mortg. Ass'n, 799 F.3d 62, 67 n.5 (1st Cir.

2015).

          Fifth.    Turning briefly then to a couple of points

pressed by the defendants:    They suggest that the judge should

have dismissed Olisky's First-Amendment claim and Fourteenth-

Amendment-procedural-due-process claim with — rather than without

— prejudice.    But because the defendants did not take a cross-

appeal here, we need not explore that suggestion.   See Figueroa v.

Rivera, 147 F.3d 77, 81 (1st Cir. 1998).        They also advance

alternative bases for affirmance (e.g., qualified immunity).   The

judge did not delve into these matters.    And we see no reason to

do so either.   Cf. generally Foley v. Wells Fargo Bank, N.A., 772

F.3d 63, 75 (1st Cir. 2014) (collecting cases refusing to affirm




                               - 8 -
a dismissal on alternative grounds not addressed by the district

judge).

          Affirmed.




                             - 9 -